Citation Nr: 0721160	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  94-18 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for muscle and joint 
pain as a chronic disability resulting from an undiagnosed 
illness.

2.  Entitlement to service connection for chest pain as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for diarrhea as a 
chronic disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for nose bleeds as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for skin disability.

6.   Entitlement to service connection for kidney stones.

7.  Entitlement to service connection for gastroenteritis.

8.  Entitlement to a higher initial evaluation for a burn 
scar of the right index finger, rated as 10 percent disabling 
from February 1, 1992 to October 19, 2004, and 20 percent 
effective October 20, 2004.  


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
January 1992.  His DD Form 214 shows that he was awarded a 
Southwest Asia Service Medal with two stars and that he 
served from December 1990 to March 1991 in the area of 
responsibility of Operation Desert Shield/Storm.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied service connection for kidney 
stones and gastroenteritis and granted service connection for 
a burn scar of the right finger with a noncompensable rating.  
The veteran continued his appeal after subsequent rating 
decisions assigned a 10 percent rating for the right index 
finger effective February 1, 1992, the day following his 
separation from service, and a 20 percent rating effective 
October 20, 2004, the date of a VA examination.  Also on 
appeal is a September 1997 decision of the same RO which 
denied service connection for a skin rash, muscle and joint 
pain, chest pain, diarrhea, and nose bleeds as chronic 
disabilities resulting from an undiagnosed illness.

The veteran testified before a hearing officer at the RO in 
March 1998, and before the undersigned Veterans Law Judge in 
January 2001.  Transcripts of both hearings have been 
associated with the claims folder.

The Board remanded these claims in August 2001 and September 
2003 for additional evidentiary development.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.
	
2.  There is no competent medical evidence linking the 
veteran's complaints of muscle, joint, and/or chest pain with 
his military service.

3.  A gastrointestinal disorder, including gastroesophageal 
reflux disease (GERD), gastritis, gastroenteritis, and 
diarrhea, was incurred during the veteran's service.  
	
3.  The veteran's nose bleeds were not incurred in service 
and have not manifested to a degree of 10 percent or more 
since he was discharged from service.  

4.  There is no competent evidence indicating the veteran's 
skin disorder either originated in service or is otherwise 
causally related to his military service.

5.  The medical evidence of record indicates the veteran does 
not currently have kidney stones or hematuria.

6.  Prior to September 25, 1996, the residuals of the burn 
injury of the right index finger included some mild sensory 
impairment and a well-healed, nontender scar, but no 
objective evidence of decreased muscle strength or motor 
impairment.

7.  As of September 25, 1996, the evidence indicates the 
veteran had decreased hand and pinch grip in his right hand, 
and in October 2004, there was evidence of limitation of 
motion of the right index finger.


CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by muscle, joint, 
and/or chest pain was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1117, 1131, 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317, 4.1, 4.3. 4.7, 4.10, 4.20, 
4.56, 4.71a, 4.73, Diagnostic Codes (DCs) 5297, 5321 (2006).

2.  The veteran's gastrointestinal disorder, including 
diarrhea, was incurred in service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.317.

3.  An undiagnosed illness manifested by nose bleeds was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1117, 1131, 1155, 5107; 38 C.F.R. 
§§ 3.303, 3.317, 4.1, 4.3. 4.7, 4.10, 4.20, DCs 6502, 6510-
6514 5297, 5321.

4.  The veteran's skin disorder was not incurred or 
aggravated during service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.1, 3.6, 
3.159, 3.303, 3.317.

5.  The veteran does not currently have kidney stones or 
hematuria that is a residual of a disease or injury incurred 
or aggravated during service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.317.

6.  The criteria are met for a 20 percent initial rating for 
the veteran's right index finger effective September 25, 
1996.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 
4.71a, DCs 5229, 7805, 8516 (2002 and 2006).  

7.  The criteria are not met for an initial rating higher 
than 10 percent prior to September 25, 1996, and higher than 
20 percent as of September 25, 1996, for the veteran's right 
index finger.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 
4.71a, DCs 5229, 7805, 8516 (2002 and 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing 
regulations impose obligations on VA to provide claimants 
with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

The RO sent the veteran VCAA notice letters in September 2001 
and January 2004.  The letters provided him with notice of 
the evidence necessary to support his claims that was not 
on record at the time the letters were issued, the evidence 
VA would assist him in obtaining, and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The letters satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the fourth element.  

Although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The letters requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  

The December 2006 supplemental statement of the case (SSOC)  
provided notice on the rating and effective date elements.

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, 
notice as to the veteran's claims was provided after the 
initial denials.  The timing deficiency was cured, however, 
by readjudication of the claims in the December 2006 SSOC.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), VA treatment records, and 
treatment records from Walter Reed Army Medical Center.  
Private medical records were also obtained from Charlotte 
Hungerford Hospital and Washington Adventist Sleep Disorder 
Center.  In addition, VA examinations were provided in April 
and May 1992, November 1994, September 1995, June and August 
2002, October 2004, and October 2005, and a VA medical 
opinion was obtained in July 2006.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.


Governing Statutes and Regulations

Service Connection - In General

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time. 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2011.

38 C.F.R. § 3.317(a) further provides that VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a).  Signs or symptoms which 
may be manifestations of an undiagnosed illness include, but 
are not limited to:  fatigue, signs or symptoms involving the 
skin, headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).


Muscle, Joint and Chest Pain Resulting 
from an Undiagnosed Illness

The veteran has a history of widespread muscle and joint 
pain.  He is service-connected for right knee and low back 
disabilities.  His claim for a right shoulder disability was 
denied by the Board in its September 2003 decision.  At the 
most recent VA orthopedic examination in October 2005, aside 
from the aforementioned joint and spine disabilities, he 
complained of pain in his left upper arm (mid biceps and 
triceps region) and chest.  He said the pain in his left 
upper arm and chest began in 1991 after he returned from the 
Gulf War.  He said the pain in his arm was sharp, occurred 
several times a day and lasted for about 20 minutes.  He said 
it did not limit his activity when it occurred but might have 
mild associated weakness.  He described his chest pain and 
dull and located in the left anterior chest.  He said he had 
pain and tightness that would last for a few minutes at a 
time about four times a day.  The evidence indicated his 
chest pain was not associated with any cardiac condition.  

On objective physical examination, the veteran's chest was 
nontender to palpation and inspection of the left upper arm 
revealed no abnormalities in the muscle.  Muscle strength was 
normal; there was no erythema or bulges.  There was nothing 
abnormal to palpation other than some mild tenderness just 
between the biceps and triceps on the medial surface of the 
arm.  It was noted the veteran failed to report for X-rays 
after multiple attempts to schedule them.  He said he was 
working at the post office and could not get off work.  The 
October 2005 VA examiner said she could not make any 
diagnosis regarding the veteran's left upper arm without X-
rays.  The examiner opined that there was no explanation for 
the chest pain based on a negative stress test and physical 
examination.

With regard to the veteran's left upper arm, the record 
reflects multiple unsuccessful attempts to contact the 
veteran to schedule X-rays.  Furthermore, the December 2006 
SSOC that was mailed to the veteran noted his failure to 
respond to efforts to schedule X-rays and he has not 
subsequently indicated a willingness to undergo that testing.  
As noted by the October 2005 examiner, information obtained 
from the X-rays may have been helpful in determining a 
diagnosis.  The Board notes that the duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). Accordingly, the Board must consider his claim based 
on the available evidence.

The veteran's SMRs are unremarkable for an injury or 
complaint regarding his left upper arm (biceps or triceps 
region).  Mere pain, alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes).  See, too, Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

As mentioned, under certain circumstances, Persian Gulf 
veterans who develop a chronic disability as a result of an 
undiagnosed illness are entitled to service connection.  See 
38 C.F.R. § 3.317.  In this case, however, since the veteran 
failed to make himself available for X-rays of his left arm, 
the October 2005 VA examiner was unable to determine whether 
his left arm pain was a result of a known diagnosis or not.  
So, based on this limited information, he can not establish 
service-connection under the provisions of 38 C.F.R. § 3.317.  
And since there is no evidence of identifiable disability for 
which direct service connection may be granted, this claim 
must be denied.  See 38 C.F.R. § 3.303.

The October 2005 VA examiner had no explanation for the 
veteran's chest pain.  In other words, it was determined to 
be a result of an undiagnosed illness.  Since this claim 
involves a Persian Gulf veteran, the only question that 
remains is whether the chest pain became manifest during 
active duty in the Southwest Theater of Operations or to a 
compensable degree since then.

The veteran's SMRs indicate the veteran complained of a sore 
throat and pain in the left chest wall in June 1974.  He was 
diagnosed with a viral upper respiratory infection.  In May 
1978, he fell out of truck and was diagnosed with a contusion 
of the right lower chest.  In November 1979, he was 
hospitalized for four days for an evaluation of hematuria 
(i.e. blood in his urine).  The discharge summary states that 
he complained of right upper quadrant pain lasting about two 
minutes occurring once or twice daily since the May 1978 
accident.  His SMRs are otherwise unremarkable for chest 
pain, including during the time he was in the Southwest Asia 
Theater of Operations (December 1990 to March 1991).

The veteran retired from military service in January 1992.  
In February 1992, he filed claims for service connection for 
several disabilities, not including chest pain (see VA Form 
21-526).  At the May 1992 VA orthopedic and gastrointestinal 
examinations, he did not complain of any chest pain.  At the 
November 1994 VA peripheral nerves examination, he did not 
complain of any chest pain.  

In May 1995, the veteran was admitted to Walter Reed Medical 
Center's Gulf War health clinic.  A June 1995 discharge 
summary indicates he complained of chest pain.  A chest X-ray 
revealed decreased lung volume, but a repeat X-ray was 
normal.  He was diagnosed with borderline reactive airway 
disease, but no other disability related to the chest - 
neither cardiac or musculoskeletal.  At the September 1995 VA 
general medical examination, he complained generally of 
muscle and joint pain, but not specifically of chest pain.  
An X-ray revealed a mild interstitial pattern consistent with 
chronic bronchitis. 

A June 1997 discharge summary from Walter Reed Medical Center 
indicates the veteran complained of chest pain.  A cardiology 
consultation confirmed the chest pain was non-cardiac.  It 
was noted he had persistent, Gulf War-related symptoms of 
unspecified etiology that were associated with moderate 
functional impairment and were chronic in nature.  A December 
1997 cardiology note indicates he described a dull pain in 
his chest that started and stopped abruptly and lasted 1 or 2 
minutes.  There was no external component, radiation, or 
shortness of breath.  A trial of Prilosec (used to treat 
GERD) and persantine thallium stress test was recommended.  
The January 1998 stress test was normal.  

At the March 1998 hearing, the veteran testified that he had 
daily chest pain almost every day and that he had passed out 
twice (see Hearing Tr., pg. 7).  At the January 2001 Board 
hearing, he said he had chest pain that he described as a 
dull pain and tightness (pgs. 32-33).  He said the doctors 
told him it was not due to his heart.  

The report of a June 2002 VA Gulf War examination indicates 
the veteran reported intermittent chest pain.  No diagnosis 
was given.  The report of a June 2002 VA peripheral nerves 
examination indicates he denied experiencing any chest 
discomfort at that time.  Less than a week later, at a June 
2002 VA examination for the heart, he said he had had episode 
of chest pain the day before.  He said the pain occurred once 
or twice a week without exertion and resolved spontaneously 
after five minutes.  He described the pain as dull and 
aching.  The pain was not associated with nausea, vomiting or 
shortness of breath.  He denied dizziness or syncope.  There 
was no history of myocardial infarction, congestive heart 
failure, acute rheumatic fever or valvular heart disease.  An 
electrocardiogram (EKG) was normal.  The VA examiner opined 
that the chest pain was probably musculoskeletal rather than 
cardiac in nature.

The report of October 2004 VA gastrointestinal examination 
indicates the veteran denied chest pain and dyspnea.  He 
later reported left-sided chest discomfort with radiation 
into his left arm.  He said the pain began 5 years ago, came 
on suddenly and was not related to food or exertion.  He said 
it was a dull pain that lasted 5 to 10 minutes and resolved 
on its own.  The VA examiner said there was no current 
objective medical evidence that the veteran was having 
chronic chest pain and he was unable to ascribe a diagnosis.  
At the October 2005 VA examination, the veteran said the 
chest pain occurred about four times a day, every day and 
lasted for a few minutes.  A stress test and physical 
examination were normal.  The examiner opined that there was 
no current explanation for his chest pain.  VA outpatient 
treatment records dated from January 2004 to December 2006 do 
not note any complaints of chest pain.             

The etiology of the veteran's chest pain has not been 
determined.  As mentioned, under certain circumstances 
Persian War veterans are entitled to service connection for a 
chronic disability resulting from an undiagnosed illness.  
Since there is no evidence of chest pain during the veteran's 
service in the Southeast Asia theater of operations, the 
determinative question is whether the disability has 
manifested to a degree of 10 percent or more.  

To determine whether the veteran's chest pain has manifested 
to a compensable degree, the Board turns to VA's diagnostic 
codes.  There is no specific diagnostic code for chest pain 
of unknown origin.  So an evaluation must be made by analogy.  
See 38 C.F.R. § 4.20 (When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.)  The diagnostic codes 
concerning diseases of the heart are not appropriate here 
because he does not have symptoms associated with a cardiac 
abnormality, such as dizziness, syncope, dyspnea (shortness 
of breath), and fatigue.  See 38 C.F.R. § 4.104.  The chest 
pain is not related to exertion and is believed to be 
musculoskeletal in nature.  The most analogous DCs are 5297 
(removal of the ribs) and 5321 (thoracic muscle injury).

In order to warrant a compensable rating under DC 5297, one 
of the veteran's ribs must be removed or there most be 
resection of two or more ribs without regeneration.  See 38 
C.F.R. § 4.71a, DC 5297.

In order to warrant a compensable rating under DC 5321, the 
muscle injury must be moderate in nature.  See 38 C.F.R. § 
4.73, DC 5321.  Moderate muscle injuries are equivalent to a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment.  See 
38 C.F.R. § 4.56(d).  Moderate muscle injuries typically 
involve some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  The 
evidence of record must include consistent complaints of one 
or more of the cardinal signs and symptoms of muscle 
disability.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

As mentioned, the veteran's has had recurrent chest pain 
since 1995.  At the most recent October 2005 VA examination, 
he said the chest pains occurs about 4 times a day and lasts 
for several minutes before resolving.  He has described the 
pain as a dull ache and tightness.  There is no record of 
consistent complaint or treatment in his VA outpatient 
records and it does not appear he has sought treatment 
elsewhere for this disability.  The pain only lasts a few 
minutes and does not result in any apparent functional 
impairment.  See 38 C.F.R. § 4.40.  Based on this evidence, 
the Board finds that the chest pain has not manifested to a 
compensable degree by analogy to DC 5297 or DC 5321.  The 
intermittent pain he describes is not equivalent to the 
continual disability resulting from the removal of a rib or 
resection without regeneration.  Furthermore, it is not 
equivalent to a through or through muscle injury or deep 
muscle injury. As noted, there is no evidence of the type of 
functional impairment resulting from a moderate muscle 
injury.

For these reasons, the claims for service connection for 
muscle and joint pain, and chest pain, must be denied.  
Because the preponderance of the evidence is unfavorable-
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 U.S.C.A § 5107; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).
Diarrhea Resulting from an Undiagnosed Illness 
and Gastroenteritis

The veteran SMRs indicate he complained of epigastric 
discomfort, diarrhea, abdominal cramps, and nausea on 
numerous occasions.  In June 1976, he was diagnosed with 
gastroenteritis.  In April 1977, the assessment was 
functional bowel disease with possible ulcer disease.  He had 
similar symptoms in February 1979, and was diagnosed with 
gastroenteritis in March 1979.  In October 1981, he 
complained of epigastric discomfort and was diagnosed with 
gastritis.  In December 1983, he was diagnosed with viral 
gastroenteritis.  In October 1984, he had diarrhea related to 
a flu syndrome.  He was discharged from service on January 
1992.

The report of an April 1992 VA gastrointestinal examination 
indicates the veteran said he had been diagnosed with 
gastritis and was treating the condition with antacids.  He 
was asymptomatic at that time.  An October 1993 VA treatment 
record from the VA Persian Gulf Clinic indicates a diagnosis 
of gastritis.  May and June 1995 records from Walter Reed 
indicate he was diagnosed with GERD.  An August 1995 letter 
from Dr. Heins, a physician at Walter Reed, states that there 
was some evidence of gastroesophageal reflux based on an 
upper gastrointestinal series.  June 1997 records from Walter 
Reed also indicate a diagnosis of gastroesophageal reflux.

At the January 2001 hearing, the veteran complained of 
stomach cramps and gas after returning from Desert Storm 
(Hearing Tr., pg. 22).  He said he believed the food he ate 
overseas was contaminated with oil.  He said he had  had 
symptoms on a daily basis, and had has tried changing his 
diet and taking Prilosec without much improvement (pgs. 22-
23).  He also testified that he had chronic diarrhea, which 
he believed was associated with gastroenteritis (pg. 28).  

The report of a June 2002 VA Gulf War examination indicates 
the veteran had mild GERD and probable irritable bowel 
syndrome (IBS).  It was noted that he had recently had a bout 
with viral gastroenteritis.  The report of the October 2004 
VA examination indicates he complained of daily loose bowels, 
diarrhea, stomach cramps, and flatulence.  He was diagnosed 
with GERD and a lower endoscopy was ordered.  It was noted 
that if the results of the endoscopy were normal, it was 
likely that his symptoms were consistent with irritable bowel 
syndrome, which was not believed to be linked to his active 
military service.  According to the report of the July 2006 
VA gastrointestinal examination, the lower endoscopy was 
never completed by the veteran.  He described daily soft 
stools and abdominal pain, which he said began when he was in 
the Gulf War.  He said he was taking Prilosec, but it made no 
difference.  It was noted that a January 2006 colonoscopy was 
normal except for an incidental finding of internal 
hemorrhoids.  His upper gastrointestinal series revealed mild 
spontaneous asymptomatic gastroesophageal reflux.  The 
diagnosis was GERD, but a note was made that there were no 
objective findings of significant residuals.  

In summary, the veteran has had recurrent gastrointestinal 
problems throughout his military career.  These symptoms have 
been diagnosed as GERD, gastritis, and gastroenteritis.  
Because there is evidence of direct service connection for an 
identifiable gastrointestinal disorder, there is no need to 
discuss whether these symptoms are a result of an undiagnosed 
illness under 38 U.S.C.A. § 3.317.  Service connection is 
warranted for a gastrointestinal disorder, including 
diarrhea.  


Nose Bleeds Resulting from an Undiagnosed Illness

The veteran's SMRs are unremarkable for any complaint or 
treatment for nose bleeds.  

The report of a September 1995 VA general medical examination 
indicates the veteran complained of a history of recurrent 
nose bleeds since 1991.  He said they began when he returned 
from the Persian Gulf.  No bleeding was witnessed during the 
examination.  His nose and sinuses were normal.  A May 1995 
X-ray from Walter Reed revealed normal sinuses.

At the January 2001 hearing, the veteran testified that he 
had nose bleeds about 3 times a week (Hearing Tr., pgs. 25-
26).  They lasted for a couple of minutes and were stopped by 
tilting his head back and applying pressure with a 
handkerchief.  He said he had never gone to the doctor to 
stop the bleeding or had to undergo cauterization.  

The report of a June 2002 VA Gulf War examination indicates 
the veteran said he had nose bleeds about twice a month.  
They occurred spontaneously and lasted two or three minutes.  
It was noted he had normal sinus X-rays at Walter Reed.  On 
physical examination, no clots were seen.  The mucous 
membranes were moist, not swollen and otherwise unremarkable.

As mentioned, the veteran is a Persian Gulf veteran and no 
diagnosis has been attributed to the nose bleeds.  In this 
case, to establish service connection under the provisions of 
38 C.F.R. § 3.317, the determinative question is whether the 
condition has manifested to a degree of 10 percent or more.  

There is no specific diagnostic code for nose bleeds.  The 
Board must therefore consider analogous diagnostic codes for 
diseases of the nose.  38 C.F.R. § 4.20 (When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.)  The general rating 
formula for sinusitis provides a 10 percent rating when a 
veteran has one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.96, 
DCs 6510-6514.  An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  
Id., see Note.  The veteran's nose bleeds do not warrant a 
compensable rating, by analogy, under the general rating 
formula for sinusitis.  They are not incapacitating.  At 
most, they occur three times a week, last a few minutes, and 
are alleviated by tilting the head back and applying 
pressure.  They are not characterized by any sort of pain, 
headaches, purulent discharge or crusting.  

The Board has also considered the rating criteria for a 
deviated septum under DC 6502, but these criteria provide a 
10 percent rating only when there is a 50-percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  38 C.F.R. § 4.96, DC 6502.  The veteran's nose 
bleeds, which last only a few minutes and occur a few times a 
week, do not result in the kind of disability equivalent to a 
compensable deviated septum.

The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  There is no evidence of record 
suggesting the veteran's nose bleeds cause any impairment of 
earning capacity.  While presumably annoying and 
inconvenient, the veteran's nose bleeds do not require 
treatment and do not result in a compensable disability.  

For these reasons, the claim for service connection for nose 
bleeds resulting from an undiagnosed illness must be denied 
because the preponderance of the evidence is unfavorable-
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


Skin Disability

The veteran's SMRs indicate he was diagnosed with 
pseudofolliculitis barbae in January 1973.  He was instructed 
to stop shaving and keep his beard trimmed to less than 1/2 
inches in length.  There are no records of follow-up 
treatment.

May and June 1995 records from Walter Reed indicate a 
dermatology consultation found seborrheic hyperplasia.  An 
August 1995 letter from Dr. Heins indicates the veteran was 
diagnosed with seborrheic dermatitis.  The report of a 
September 1995 VA general medical examination indicates the 
veteran reported recurrent rashes on his arms.  On objective 
physical examination, there was no rash.  

At the January 2001 Board hearing, the veteran said that he 
had a skin rash that affected his face, arms, and sometimes 
his knee (Hearing Tr., pg. 23).  He said it was black and 
harder and the size of a nickel.  He also said he had dry red 
spots that recurred every couple of weeks (pg. 24).  

The report of a June 2002 VA peripheral nerve examination 
indicates the veteran reported an erythematous rash that 
appeared on his face and arms.  On physical examination, a 
erythematous rash was noted over the malar area (cheek) on 
the right side, and a lighter erythematous lesion was noted 
on the left forearm.  The report of a June 2002 VA general 
medical examination indicates he had a reddish rash at the 
bridge of his nose and in the crease of his nose.  He said he 
had been having the rash since the Gulf War.  The examiner 
stated it was most likely seborrheic dermatitis and not 
related to the Gulf War.  

The report of an October 2004 VA Gulf War examination 
indicates the veteran reported having an intermittent skin 
rash.  He described problems with scalp dandruff, and flaky 
skin around his eyebrows and nose, which he treated with 
selenium shampoo.  The diagnosis was seborrhea dermatitis and 
the examiner opined that it was not related to his military 
service.  It was noted that the rash involved approximately 5 
percent of his entire body and caused no scarring or 
disfigurement.

With regard to the veteran's skin disorder, he has had a 
recent diagnosis of seborrheic dermatitis.  Because he has a 
known diagnosis, the provisions of 
38 C.F.R. § 3.317 do not apply.  The determinative question 
is whether this condition was incurred during or is otherwise 
related to his military service.  

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran is not qualified to provide 
a competent medical opinion etiologically linking his skin 
disorder to his military service.  Id.  The medical evidence 
of record does not indicate the dermatitis was incurred in 
service and the VA examiners have opined that it is not 
related to his military service. 

For these reasons, the claim for service connection for a 
skin disability must be denied because the preponderance of 
the evidence is unfavorable-meaning there is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Kidney Stones

The veteran's SMRs indicate he reported blood in his urine in 
October 1978.  He underwent a cystoscopy and it was believed 
the problem was from chronic hemorrhagic or congestive 
urethritis.  A urethral dilation was performed and, in 
November 1978, considerable improvement was noted.  In May 
1979, he was diagnosed with microhematuria (blood in the 
urine) of unknown etiology.  A renal arteriogram was normal, 
and it was not believed to be the result of trauma or 
urethritis.  He was hospitalized at Tripler Air Force Base in 
November 1979 for a renal angiography.  The final diagnosis 
was microscopic hematuria of unknown etiology.  This 
condition was also noted in March 1980 as benign, 
intermittent hematuria.  

At the January 2001 hearing, the veteran testified that he 
had kidney stones in 1980 or 1981, but did not have any 
current problems.

The report of the June 2002 VA Gulf War examination indicates 
the veteran reported a history of kidney stones and said he 
was treated at Tripler Air Force Base.  He said he had not 
had any stones since.  His urinalysis was normal.  His only 
complaint was that he had some hesitancy when he urinated.    

The report of the October 2004 VA Gulf War examination 
indicates the veteran again reported a history of kidney 
stones.  After reviewing the claims file, the examiner said 
there was no objective evidence of kidney stones.  It was 
noted, however, that he was treated for hematuria during 
service and was currently asymptomatic.  

In summary, there is no evidence the veteran currently has 
kidney stones or hematuria.  In the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes).  See, too, Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

For these reasons, the claim for service connection for 
kidney stones must be denied because the preponderance of the 
evidence is unfavorable-meaning there is no reasonable doubt 
to resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Increased Rating for a Scar of the Right Index Finger

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, VA must consider his 
claim in this context.  And this includes determining 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

During the pendency of this appeal, the rating criteria for 
evaluating skin disorders, including scars, were amended.  
These changes became effective on August 30, 2002.  See 67 
Fed. Reg. 49590 (July 31, 2002) (codified at 38 C.F.R. § 
4.118 (2004)).  

The veteran's scar, which resulted from an electrical burn 
during service, has been rated under DC 7805, which is 
evaluated based on limitation of the affected part.  38 
C.F.R. § 4.118, DC 7805.  This particular DC did not change 
with amendments to the rating criteria for skin disorders.  
The scar, in turn, has been evaluated under DC 8516, for 
paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, DC 8516.  
These criteria have not changed during the pendency of this 
appeal.  The veteran is right-hand dominant.  Under DC 8516, 
complete paralysis of the major extremity warrants a 60 
percent rating.  Incomplete paralysis warrants a 40 percent 
rating if it is severe; 30 percent if it is moderate; and 10 
percent if it is mild.  

From February 1, 1992 to October 19, 2004, the veteran has a 
10 percent initial rating for the scar.  Effective October 
20, 2004, he has a 20 percent rating.  In order to receive a 
higher 20 percent rating prior to October 2004, there must be 
evidence of moderate paralysis.  In order to receive an even 
higher 30 percent rating, there must be evidence of severe 
paralysis.

The report of the May 1992 VA examination indicates the 
veteran had a well-healed, nontender scar of the right index 
finger.  He complained of numbness and difficulty writing, 
but range of motion and muscle strength were good.  

The report of the November 1994 VA peripheral nerve 
examination indicates there was no clear weakness in any 
nerve or root distribution in the right upper extremity.  His 
handwriting was normal.  He did not feel pinprick sensation 
as sharp on the right index finger and there was decreased 
vibration.  There was no impairment of motor control, muscle 
wasting or atrophy.

A September 1996 VA occupational therapy note indicates the 
veteran complained of swelling, pain and difficulty writing.  
He is right-hand dominant.  Range of motion was within normal 
limits, but right hand grasp was significantly lower on the 
right side when compared to the left.  The right hand 
measured 12.5 pounds and the left hand measured 68.2 pounds.  
Pinches from pad to pad measured 12 pounds on both the right 
and left hands, but on the second try, measured only 8 pounds 
on the left.  Lateral pinches measured 11 pounds on the right 
and 20 pounds on the left.  

At the January 2001 hearing, the veteran testified that he 
had numbness in his right index finger and sometimes could 
not tell whether he picked something up or not (Hearing Tr., 
pg. 3).  He said he sometimes dropped things.  He also said 
that he had weakness and difficulty writing (pg. 4).  

The report of the June 2002 VA peripheral nerve examination 
indicates the veteran reported pain, discomfort, and weakness 
in the right index finger.  Motor examination revealed weak 
opponens and numbness in the medial aspect of the right index 
finger.  Strength was otherwise intact.  

The report of an October 2004 VA examination indicates on 
objective physical examination, no scar was visible.  There 
was decreased sensation over the area that was burned, the 
entire index finger and area below it to the wrist.  Distal 
interphalangeal (DIP) and proximal interphalangeal (PIP) 
joints were limited to 45 degrees due to stiffness with no 
pain on repetitive use.  Normal range of motion for the DIP 
joint is from 0 to 70 or 80 degrees of flexion, and for the 
PIP joint from 0 to 100 degrees of flexion.  See 38 C.F.R. § 
4.71a.  The veteran could not approximate the tip of his 
right index finger to his thumb and the grip on his right 
hand was less than on his left.  The examiner opined that he 
had residual functional impairments with sensory and motor 
dysfunction, including loss of grip and pinch strength.  
Based on the result of this examination, the RO increased the 
rating from 10 to 20 percent.  

The report of the October 2005 VA orthopedic examination 
indicates the veteran had slightly decreased grip in his 
right hand, rated 4/5, compared to his left hand, which was 
rated 5/5.  He had full range of motion in his fingers.  
There was no significant hypothenar or thenar muscle atrophy 
of either hand.  

The evidence indicates the veteran has sensory and motor 
impairment as a result of a burn to the right index finger.  
The evaluation of the scar itself is noncompensable because 
reports have either indicated a well-healed, nontender scar 
(in May 1992) or that the scar is not visible (in October 
2004).  He has always reported numbness and a loss of 
sensation in his index finger, but in May 1992, range of 
motion was normal and muscle strength was good.  In November 
1994, although he had some loss of sensation, motor control 
was good and his handwriting was normal.  Overall, this is 
indicative of mild impairment rather than moderate.  
Therefore a rating higher than 10 percent is not warranted 
under DC 8516 during this time period.

At an occupational physical therapy session on September 25, 
1996, the veteran complained of similar symptoms, but there 
was objective evidence of weakened hand and pinch grasp.  
This indicates motor in addition to sensory impairment, which 
was not previously noted.  Range of motion, however, was 
still within normal limits.  All things considered, the Board 
finds the evidence for and against granting a higher 20 
percent rating effective September 25, 1996 is about evenly 
balanced (i.e., in relative equipoise).  So the benefit of 
the doubt will be given to the veteran and a higher 20 
percent rating granted effective September 25, 1996.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See, too, 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

As noted above, the October 2004 VA examination indicated 
additional motor impairment because of decreased range of 
motion in the DIP and PIP joints of the right index finger.  
Limitation of motion of the index finger is rated under DC 
5229.  38 C.F.R. § 4.71a, DC 5229.  A compensable 10 percent 
rating is warranted with a gap of one inch or more between 
the finger tip and proximal transverse crease of the palm, 
the finger flexed to the extent possible, or; with extension 
limited by more than 30 degrees.  A rating higher than 10 
percent is not available under this DC.  According to the 
October 2004 VA examination, the tip of the index finger 
could not reach his thumb, but no measurements were given for 
the gap.  The Board has considered whether a higher rating 
would be available if the veteran were separately rated for 
orthopedic and neurological manifestations of this injury, 
but finds that there would not be.  Even assuming a 10 
percent rating is warranted for limitation of motion under DC 
5229, which is debatable given the normal range of motion 
results of the October 2005 VA examination, a rating higher 
than 10 percent could not be assigned under DC 8516.  If 
sensory impairment is considered separate and apart from 
motor impairment, the disability rating under DC 8516 can be 
rated as no more than mild.  A 20 percent rating under DC 
8516 and a 10 percent rating under DC 5229 would result in 
pyramiding because the 20 percent rating that has been 
assigned by the RO under DC 8516 includes motor impairment as 
well as sensory impairment.  38 C.F.R. § 4.14.  Overall, this 
disability, which affects mostly his index finger, has been 
no more than moderate in nature since September 1996.

The Board has considered whether other DCs for rating scars 
would entitle the veteran to higher initial ratings.  Under 
the old criteria for rating scars, third degree burn scars 
exceeding 12 square inches warrants a 20 percent rating.  38 
C.F.R. 
§ 4.118, DC 7801 (2002).  But, even assuming the veteran's 
burn was third degree, at most the scar only affects his 
right index finger, which was not even noticeable at the 
October 2004 VA examination.  It certainly does not exceed 12 
square inches.  

Under the new criteria, a higher 20 percent rating is 
warranted for scars, other than the head, face, or neck, that 
are deep or cause limited motion if the area exceeds 12 
square inches.  38 C.F.R. § 4.118, DC 7801.  As mentioned, 
this is not the situation here.

In this case, there is no showing that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
higher initial rating on an extraschedular basis. See 38 
C.F.R. 
§ 3.321.  The evidence also does not show marked interference 
with employment or frequent periods of hospitalization or 
other evidence that would render impractical the application 
of the regular schedular standards.  In the absence of 
evidence of exceptional factors for an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1), the Board is not required to 
remand the claim for consideration of an extraschedular 
rating.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons, a 20 percent rating for residuals of a 
burn scar of the right index finger is granted effective 
September 25, 1996.  Aside from this, however, the claim for 
an increased rating must be denied because the preponderance 
of the evidence is unfavorable-meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claims for service connection muscle and joint pain and 
chest pain are denied.

The claim for service connection for a gastrointestinal 
disorder, including diarrhea, is granted.

The claims for service connection for nose bleeds, a skin 
disorder, and kidney stones are denied.

A 20 percent initial rating for residuals of a burn scar of 
the right index finger is granted effective from September 
25, 1996, subject to the laws and regulations governing the 
payment of VA compensation.

The claim for an initial rating higher than 10 percent prior 
to September 25, 1996, and higher than 20 percent effective 
September 25, 1996, for residuals of a burn scar of the right 
index finger is denied.


____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


